DETAILED ACTION
This communication is responsive to Application No. #16/639916 filed on February 18, 2020. Claims 1-5, 9-10, 12-16, 20-25, 29-30, 32-35, and 39-40 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 20, 29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9, 20, 29, and 39, none of the art cited discloses the equation Q2 = Y{T + (PBest - T)/2}/Y and/or Q1 = (PBest + M x T)/(1+M) and/or Q = (PBest + M x T)/(1+M).

Claim Objections
Claim 39 is objected to because of the following informalities:  
Regarding claim 39, the equation “Q - (PBest + M x T)/(1+M)” should read “Q = (PBest + M x T)/(1+M)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9-10, 12-16, 20-25, 29-30, 32-35, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 14, 21, 33, and 40, the claims recite the limitation, “measuring/measure … average beam quality” (emphases added).  It is unclear how the average can be measured.  For purposes of examination, per first paragraph on page 42 of the specification, the Examiner has interpreted the limitation to read, “determine/determining … average beam quality” (emphasis added) because the “average” requires some mathematical calculations.

Regarding claims 1, 14, 21, 33, and 40, the claims recite the limitation, “complementing/complement a third number, M …” (emphasis added).  “M” is derived mathematically from “X” and “Y”; however, “M” is not being used in any step of the invention within the independent claims.

Regarding claims 1, 9, 21, and 29, the claims recite the number “Y”.  It is unclear what the range for this number is, and whether or not it can be “0” (zero).  If it is “0”, Q2 in claims 9 and 29 would be undefined based on the claimed equation.

Regarding claims 2, 15, 22, and 34, the claims recite the limitation, “fictive parameter, K”.  It is unclear what this parameter denotes.  For purposes of examination, the Examiner has interpreted the limitation to convey some quality metric associated with the beams.

Regarding claims 9 and 24, the claims recite the limitation, “when the maximum number, N, is greater than both of the first number, X, and the second number, Y…” (Emphasis added).  It is unclear if N is greater than both X and Y combined, or N is greater than X and is also greater than Y.  For purposes of examination, the Examiner has interpreted the limitation to read, “when the maximum number, N, is greater than the first number, X, and greater than the second number, Y” (emphases added).

Regarding claims 2-5, 9-10, 12-13, 15-16, 20, 22-25, 29-30, 32, 34-35, and 39, claims 2-5, 9-10, 12-13 each depend on independent claim 1, claims 15-16 each depend on independent claim 14, claims 22-25, 29-30, 32 each depend on independent claim 21, and claims 34-35, and 39 each depend on independent claim 33 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-16, 21-25, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over “MediaTek Inc., Cell Selection and Reselection in NR, 3GPP TSG RAN WG2 Meeting #98, R2-1704530, Hangzhou, China, 15-19 May 2017”, hereinafter, “NPL-1”) in view of Clerc et.al. (German Patent Publication, DE69938475T2, hereinafter, “Clerc”).
Regarding claim 1, NPL-1 teaches:
A method for evaluating cell quality comprising (NPL-1: For cell reselection, cell quality can be derived from N best beams.  ¶ [Section 1, Introduction]): 
obtaining cell quality information (NPL-1: When beam-forming is configured in NR, a UE may detect multiple beams from a cell..  ¶ [Section 2.3.1]); 
determining, based on the cell quality information, a first number, X, of beams (NPL-1: For connected-mode mobility, a cell [i.e., first cell] can be evaluated based on measurements on multiple beams ... When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above a threshold, T, for a first cell (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]) and a second number, Y, of beams (NPL-1: When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above the threshold, T (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]), for a second cell (NPL-1: UE may determine whether to perform neighbouring cell [i.e., second cell] measurements in different ways.  ¶ [Section 2.3.1]); 
measuring a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams ... Unlike connected-mode, that an idle-mode UE switches back and forth between two cells does not bring signalling overhead and service interruption [The Examiner interprets the above to mean that quality measurement/determination is done on both cells to enable the cell switching].  ¶ [section 2.3.2, Proposal 5]).
Although NPL-1 teaches determining a number of best beams above a threshold in a cell(s) and the respective cell-level quality based on the average of the best beams, NPL-1 does not explicitly teach:
complementing a third number, M, of fictive beams to offset a difference between the first number, X, of beams and the second number, Y, of beams. 
However, in the same field of endeavor, Clerc teaches:
complementing a third number, M, of fictive beams to offset a difference between the first number, X, of beams and the second number, Y, of beams (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes.  ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Clerc above in order to increase the detection angle of radars with beam formation. (Clerc, ¶ [0006]).

Regarding claim 2, NPL-1 and Clerc discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
further comprising obtaining configuration information which includes a maximum number, N, of beams for the first cell and the second cell (NPL-1: allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]) and a fictive parameter, K (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking [The Examiner interprets that the configured threshold can be equated to the fictive parameter].  ¶ [Section 2.3.2, Proposal 4]).

Regarding claim 3, NPL-1 and Clerc discloses on the features with respect to claim 2 as outlined above.
Clerc further teaches:
wherein the third number, M, complements the first number, X, to the maximum number, N, when the second number, Y, equals the maximum number, N (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes.  ¶ [0023]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, NPL-1 and Clerc discloses on the features with respect to claim 2 as outlined above.
Clerc further teaches:
wherein the third number, M, complements the first number, X, to the second number, Y, when the maximum number, N, is greater than both of the first number, X, and the second number, Y, and the second number, Y, is greater than the first number, X (Clerc: this method consists in actually forming only N / p beams of the global mesh structure, then interpolating each of the N - (N / p) missing beams [i.e., M, the fictive beams] with the aid of neighboring beams.  ¶ [0021]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, NPL-1 and Clerc discloses on the features with respect to claim 1 as outlined above.
Clerc further teaches:
wherein each fictive beam has a third beam quality, PF, which is defined based on any combination of the fictive parameter, K, from the first cell when Y is greater than X (Clerc: As a result of the interpolation (interpolated beam F1 in the diagram on the right in FIG. 4), however, the intersection points P2 of the beam FI with the adjacent beam F correspond to a loss of sensitivity S2 [i.e., fictive parameter K] which is much smaller than S1.  ¶ [0026]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 1.  

Regarding claim 13, NPL-1 and Clerc discloses on the features with respect to claim 1 as outlined above.
NPL-1 further teaches:
wherein the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell is used for a cell re-selection evaluation or a handover target evaluation (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams ... Unlike connected-mode, that an idle-mode UE switches back and forth between two cells does not bring signalling overhead and service interruption [The Examiner interprets the above to mean that quality measurement/determination is done on both cells to enable the cell switching].  ¶ [section 2.3.2, Proposal 5]).

Regarding claim 14, NPL-1 teaches:
A method for evaluating cell quality comprising (NPL-1: For cell reselection, cell quality can be derived from N best beams.  ¶ [Section 1, Introduction]):
obtaining cell quality information (NPL-1: When beam-forming is configured in NR, a UE may detect multiple beams from a cell..  ¶ [Section 2.3.1]) and a maximum number, N, of beams for a cell (NPL-1: allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]); 
determining, based on the cell quality information, a first number, X, of beams (NPL-1: For connected-mode mobility, a cell [i.e., first cell] can be evaluated based on measurements on multiple beams ... When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4])  whose qualities are above a threshold, T, for the cell (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]); 
measuring an average beam quality, Q, for the cell (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams.  ¶ [section 2.3.2, Proposal 5]).
Although NPL-1 teaches determining a number of best beams above a threshold in a cell(s) and the respective cell-level quality based on the average of the best beams, NPL-1 does not explicitly teach:
complementing a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell. 
However, in the same field of endeavor, Clerc teaches:
complementing a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes.  ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Clerc above in order to increase the detection angle of radars with beam formation. (Clerc, ¶ [0006]).

Regarding claim 15, NPL-1 and Clerc discloses on the features with respect to claim 14 as outlined above.
NPL-1 further teaches:
further comprising obtaining configuration information which includes a fictive parameter, K (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking [The Examiner interprets that the configured threshold can be equated to the fictive parameter].  ¶ [Section 2.3.2, Proposal 4]).

Regarding claim 16, NPL-1 and Clerc discloses on the features with respect to claim 15 as outlined above.
Clerc further teaches:
wherein each fictive beam has a fictive beam quality, PF, which is defined based on any combination of the fictive parameter, K, from the cell (Clerc: As a result of the interpolation (interpolated beam F1 in the diagram on the right in FIG. 4), however, the intersection points P2 of the beam FI with the adjacent beam F correspond to a loss of sensitivity S2 [i.e., fictive parameter K] which is much smaller than S1.  ¶ [0026]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 14.  

Regarding claim 21, NPL-1 teaches:
A user equipment for resuming a connection, comprising (NPL-1: considering multiple beams does help the UE reselect to a more preferable cell. Therefore we should allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]): 
at least one processing circuitry; and
at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the user equipment to: 
obtain cell quality information (NPL-1: When beam-forming is configured in NR, a UE may detect multiple beams from a cell..  ¶ [Section 2.3.1]);
determine, based on the cell quality information, a first number, X, of beams (NPL-1: For connected-mode mobility, a cell [i.e., first cell] can be evaluated based on measurements on multiple beams ... When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4])  whose qualities are above a threshold, T, for a first cell (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]) and a second number, Y, of beams (NPL-1: When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above the threshold, T (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]), for a second cell (NPL-1: UE may determine whether to perform neighbouring cell [i.e., second cell] measurements in different ways.  ¶ [Section 2.3.1]);
measure a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams ... Unlike connected-mode, that an idle-mode UE switches back and forth between two cells does not bring signalling overhead and service interruption [The Examiner interprets the above to mean that quality measurement/determination is done on both cells to enable the cell switching].  ¶ [section 2.3.2, Proposal 5]).
Although NPL-1 teaches determining a number of best beams above a threshold in a cell(s) and the respective cell-level quality based on the average of the best beams, NPL-1 does not explicitly teach:
complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams. 
However, in the same field of endeavor, Clerc teaches:
complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes .  ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Clerc above in order to increase the detection angle of radars with beam formation. (Clerc, ¶ [0006]).

Regarding claim 22, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
NPL-1 further teaches:
wherein the instructions further cause the user equipment to obtain configuration information which includes a maximum number, N, of beams for the first cell and the second cell (NPL-1: allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]) and a fictive parameter, K (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking [The Examiner interprets that the configured threshold can be equated to the fictive parameter].  ¶ [Section 2.3.2, Proposal 4]).

Regarding claim 23, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
Clerc further teaches:
wherein the third number, M, complements the first number, X, to the maximum number, N, when the second number, Y, equals the maximum number, N (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes.  ¶ [0023]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 21.  

Regarding claim 24, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
Clerc further teaches:
wherein the third number, M, complements the first number, X, to the second number, Y, when the maximum number, N, is greater than both of the first number, X, and the second number, Y, and the second number, Y, is greater than the first number, X (Clerc: this method consists in actually forming only N / p beams of the global mesh structure, then interpolating each of the N - (N / p) missing beams [i.e., M, the fictive beams] with the aid of neighboring beams.  ¶ [0021]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 21.  

Regarding claim 25, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
Clerc further teaches:
wherein each fictive beam has a third beam quality, PF, which is defined based on any combination of the fictive parameter, K, from the first cell when Y is greater than X (Clerc: As a result of the interpolation (interpolated beam F1 in the diagram on the right in FIG. 4), however, the intersection points P2 of the beam FI with the adjacent beam F correspond to a loss of sensitivity S2 [i.e., fictive parameter K] which is much smaller than S1.  ¶ [0026]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 21.  

Regarding claim 32, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
NPL-1 further teaches:
wherein the user equipment uses the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell to perform a cell re-selection or a handover (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams ... Unlike connected-mode, that an idle-mode UE switches back and forth between two cells does not bring signalling overhead and service interruption [The Examiner interprets the above to mean that quality measurement/determination is done on both cells to enable the cell switching].  ¶ [section 2.3.2, Proposal 5]).

Regarding claim 33, NPL-1 teaches:
A user equipment for resuming a connection, comprising (NPL-1: considering multiple beams does help the UE reselect to a more preferable cell. Therefore we should allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]): 
at least one processing circuitry; and
at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the user equipment to: 
obtain cell quality information (NPL-1: When beam-forming is configured in NR, a UE may detect multiple beams from a cell..  ¶ [Section 2.3.1]) and a maximum number, N, of beams for a cell (NPL-1: allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]);
determine, based on the cell quality information, a first number, X, of beams (NPL-1: For connected-mode mobility, a cell [i.e., first cell] can be evaluated based on measurements on multiple beams ... When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above a threshold, T, for the cell (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]);
measure an average beam quality, Q, for the cell (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams.  ¶ [section 2.3.2, Proposal 5]).
Although NPL-1 teaches determining a number of best beams above a threshold in a cell(s) and the respective cell-level quality based on the average of the best beams, NPL-1 does not explicitly teach:
complement a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell. 
However, in the same field of endeavor, Clerc teaches:
complement a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes .  ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Clerc above in order to increase the detection angle of radars with beam formation. (Clerc, ¶ [0006]).

Regarding claim 34, NPL-1 and Clerc discloses on the features with respect to claim 33 as outlined above.
NPL-1 further teaches:
wherein the instructions further cause the user equipment to obtain configuration information which includes a fictive parameter, K (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking [The Examiner interprets that the configured threshold can be equated to the fictive parameter].  ¶ [Section 2.3.2, Proposal 4]).

Regarding claim 35, NPL-1 and Clerc discloses on the features with respect to claim 34 as outlined above.
Clerc further teaches:
wherein each fictive beam has a fictive beam quality, PF, which is defined based on any combination of the fictive parameter, K, from the cell (Clerc: As a result of the interpolation (interpolated beam F1 in the diagram on the right in FIG. 4), however, the intersection points P2 of the beam FI with the adjacent beam F correspond to a loss of sensitivity S2 [i.e., fictive parameter K] which is much smaller than S1.  ¶ [0026]).
The rationale and motivation for adding this teaching of Clerc is the same as the rationale and motivation for Claim 33.  

Claims 10, 30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over “MediaTek Inc., Cell Selection and Reselection in NR, 3GPP TSG RAN WG2 Meeting #98, R2-1704530, Hangzhou, China, 15-19 May 2017”, hereinafter, “NPL-1”) in view of Clerc et.al. (German Patent Publication, DE69938475T2, hereinafter, “Clerc”), further in view of Guo et.al. (US Patent Application Publication, 2018/0007577, hereinafter, “Guo”).
Regarding claim 10, NPL-1 and Clerc discloses on the features with respect to claim 1 as outlined above.
NPL-1 and Clerc does not explicitly teach:
wherein the method is performed at a user equipment (UE) and further comprises sending, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 
However, in the same field of endeavor, Guo teaches:
wherein the method is performed at a user equipment (UE) and further comprises sending, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell (Guo: In step 2010, the UE provides the information to a network node, wherein the information comprises at least an average or a summation of measurement results for a number of qualified beams of the cell, and wherein the number of qualified beams to derive the average or the summation is limited by a first threshold.  Fig. 20 and ¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Clerc to include the features as taught by Guo above in order to handle measurement in a wireless communication system. (Guo, ¶ [0005]).

Regarding claim 30, NPL-1 and Clerc discloses on the features with respect to claim 21 as outlined above.
NPL-1 and Clerc does not explicitly teach:
wherein the instructions further cause the user equipment to send, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 
However, in the same field of endeavor, Guo teaches:
wherein the instructions further cause the user equipment to send, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell (Guo: In step 2010, the UE provides the information to a network node, wherein the information comprises at least an average or a summation of measurement results for a number of qualified beams of the cell, and wherein the number of qualified beams to derive the average or the summation is limited by a first threshold.  Fig. 20 and ¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Clerc to include the features as taught by Guo above in order to handle measurement in a wireless communication system. (Guo, ¶ [0005]).

Regarding claim 40, NPL-1 teaches:
A communication system for resuming a connection comprising a user equipment and a network node (NPL-1: considering multiple beams does help the UE reselect to a more preferable cell. Therefore we should allow the network to configure ‘N best beams’ when evaluating the R criteria (Rs and Rn) for cell reselection.  ¶ [Section 2.3.2]): 
the user equipment comprising at least one processing circuitry configured to: 
obtain cell quality information (NPL-1: When beam-forming is configured in NR, a UE may detect multiple beams from a cell..  ¶ [Section 2.3.1]);
determine, based on the cell quality information, a first number, X, of beams (NPL-1: For connected-mode mobility, a cell [i.e., first cell] can be evaluated based on measurements on multiple beams ... When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above a threshold, T, for a first cell (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]) and a second number, Y, of beams (NPL-1: When evaluating the R criteria in cell reselection, ‘N best beams’ are considered.  ¶ [Section 2.3.2, Proposal 4]) whose qualities are above the threshold, T (NPL-1: The network may configure a threshold so that only beams above the threshold is considered in cell-level quality evaluation for cell ranking.  ¶ [Section 2.3.2, Proposal 6]), for a second cell (NPL-1: UE may determine whether to perform neighbouring cell [i.e., second cell] measurements in different ways.  ¶ [Section 2.3.1]);
measure a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell (NPL-1: If more than one beams are considered, the cell-level quality is derived by averaging the measurement results of considered beams ... Unlike connected-mode, that an idle-mode UE switches back and forth between two cells does not bring signalling overhead and service interruption [The Examiner interprets the above to mean that quality measurement/determination is done on both cells to enable the cell switching].  ¶ [section 2.3.2, Proposal 5]).
Although NPL-1 teaches determining a number of best beams above a threshold in a cell(s) and the respective cell-level quality based on the average of the best beams, NPL-1 does not explicitly teach:
complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams;
send, to the network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 
However, in the same field of endeavor, Clerc teaches:
complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams (Clerc: With regard to interpolation using beams that are located at the edges of the mesh structure and do not form a complete mesh, fictitious beams, for example, can be added [i.e., complementing] to them to complete those meshes.  ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Clerc above in order to increase the detection angle of radars with beam formation. (Clerc, ¶ [0006]).
NPL-1 and Clerc does not explicitly teach:
send, to the network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 
However, in the same field of endeavor, Guo teaches:
send, to the network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell (Guo: In step 2010, the UE provides the information to a network node, wherein the information comprises at least an average or a summation of measurement results for a number of qualified beams of the cell, and wherein the number of qualified beams to derive the average or the summation is limited by a first threshold.  Fig. 20 and ¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Clerc to include the features as taught by Guo above in order to handle measurement in a wireless communication system. (Guo, ¶ [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “MediaTek Inc., Cell Selection and Reselection in NR, 3GPP TSG RAN WG2 Meeting #98, R2-1704530, Hangzhou, China, 15-19 May 2017”, hereinafter, “NPL-1”) in view of Clerc et.al. (German Patent Publication, DE69938475T2, hereinafter, “Clerc”), further in view of Li et.al. (US Patent Application Publication, 2020/0169896, hereinafter, “Li”).
Regarding claim 12, NPL-1 and Clerc discloses on the features with respect to claim 1 as outlined above.
NPL-1 and Clerc does not explicitly teach:
wherein the method is performed at the network node and further comprises sending, to the UE, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 
However, in the same field of endeavor, Li teaches:
wherein the method is performed at the network node and further comprises sending, to the UE, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell (Li: the transmitting unit 304 of the base station 300 transmits the downlink transmission content to the terminal ... the base station 300 informs the terminal of the parameter information of the at least one beam of the at least one beam group divided, ... multiple beams are divided into one group by means of beam groups, a calculation of cell measure quality is performed for one beam selected in each group, and a measure result is reported or a target cell is selected, so that cells in which mobility/measurement reference signals are transmitted at different beam widths can fairly participate in an operation of selecting a target cell, which further improves user performance.  Fig. 3 and ¶ [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Clerc to include the features as taught by Li above in order to manage beam groups. (Li, ¶ [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416